Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00829-CV

                                      Antonio SEPEDA,
                                          Appellant

                                               v.

                                      Amy C. SEPEDA,
                                         Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-17885
                       Honorable John D. Gabriel, Jr., Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. No costs
are assessed because appellant filed an affidavit of indigence.

       SIGNED January 15, 2014.


                                                _________________________________
                                                Luz Elena D. Chapa, Justice